UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 99-7712



In Re: NATHANIEL HAMPTON JONES,

                                                        Petitioner.




                 On Petition for Writ of Mandamus.


Submitted:   February 24, 2000             Decided:   March 3, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Nathaniel Hampton Jones, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nathaniel H. Jones filed this petition for a writ of mandamus

requesting this court to intervene in South Carolina state court

proceedings.   Because we have no general power to compel action by

state officials, we deny the petition.   See Davis v. Lansing, 851

F.2d 72, 74 (2d Cir. 1988).   We deny the motion for leave to pro-

ceed in forma pauperis and dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                   PETITION DENIED




                                 2